Citation Nr: 0817504	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  04-08 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, claimed as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel








INTRODUCTION

The veteran had active service from October 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in November 2005, 
at which time the Board remanded the veteran's claim for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  During his active service the veteran served in the 
Republic of Vietnam during the Vietnam era.

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran has a 
current diagnosis of diabetes mellitus, type II.


CONCLUSION OF LAW

The veteran does not have diabetes mellitus, type II, which 
was incurred in or aggravated by service, to include as a 
result of in-service exposure to Agent Orange or other 
herbicide agents.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In January 2002, January 2004, and April 2007, the RO sent 
the veteran letters informing him of the types of evidence 
needed to substantiate his claim and its duty to assist him 
in substantiating his claim under the VCAA.  The letter 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the November 2002 rating 
decision, January 2004 SOC, and April 2004 SSOC, and January 
2008 SSOC explained the basis for the RO's action, and the 
SOC and SSOCs provided him with additional 60-day periods to 
submit more evidence.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no prejudice 
to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).


When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as diabetes mellitus, become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  A "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent . . . unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service."  38 U.S.C.A. § 1116(f).


The veteran in the present case is presumed to have been 
exposed to Agent Orange or other herbicide agent(s), because 
he served in the Republic of Vietnam during the Vietnam Era.  
38 U.S.C.A. § 1116(f).

The veteran's service medical records and records from within 
one year after his service separation do not show any 
treatment for, or diagnosis of, diabetes mellitus.  His VA 
medical treatment records show that in October 2001 he 
complained of high sensitivity to light, blurry vision, and 
watery eyes.  His treatment notes do not indicate that this 
was related to diabetes mellitus, type II and do not show any 
treatment for diabetes.  This includes records from the VA 
Medical Center (VAMC) in Dallas, which have been associated 
with the claims file.

In June 2002 the veteran had a general medicine VA 
examination.  The physician, P.N., M.D., noted that the 
veteran had been diagnosed with diabetes mellitus a year 
before, at the Dallas VAMC.  The examiner continued that the 
veteran was on oral hyperglycemic agents, without any 
problems, and that the diabetes was under fair control.  Dr. 
N opined that the veteran did not have any retinopathy and 
that his minimal eye symptoms were probably because he needed 
his glasses changed.  He also noted that the veteran had some 
beginning and early peripheral neuropathy in his feet, with 
numbness and tingling which would come and go.  Upon 
examination, peripheral pulses were normal, although there 
was a slight loss of sense of touch and numbness in his lower 
extremities that came and went.  Dr. N opined that there was 
a trace of peripheral neuropathy.  He diagnosed the veteran 
with "diabetes mellitus, type II, having been exposed to 
Agent Orange, with sexual impotency and early peripheral 
neuropathy in his feet, but no heart disease, renal disease, 
etc."  The veteran's glucose level was 64, and there was 
elevated A1C, which was indicative of poor blood glucose 
control in the previous 60 days.  Dr. N did not indicate 
whether he had reviewed the veteran's claims file in 
conjunction with the examination.

The veteran underwent another VA examination in March 2007, 
at which the physician, P.M., M.D., did not review the claims 
file.  The veteran reported being told since 2003 that he had 
elevated blood sugars, but Dr. M indicated that the 
laboratory results he reviewed showed no elevated sugars.  
The veteran's symptoms were polyuria and polydypsia.  The 
examiner reported that the veteran did not follow a diabetic 
diet, his activities were not restricted, he had no episodes 
of hypoglycemia or ketoacidosis, and he had no Accu-Chek 
machine.  On clinical evaluation, there was no edema of the 
extremities, and motor and sensory were intact.  Dr. M opined 
that glucose testing indicated the complete absence of 
diabetes.

In November 2007 the veteran had another VA examination for 
diabetes mellitus with J.B.R., M.D.  Dr. R initially wrote 
that he did not review the veteran's claims file, but his 
final report indicates that such review took place.  He noted 
that looking at the claims file, serial glucose 
determinations dating back to 2001 were normal, that the 
veteran was not on a diet for diabetes, and that he took no 
medications for diabetes.  Dr. R also did not feel that the 
file showed that the veteran had other diabetic symptoms.  On 
examination, the veteran's extremities had no edema, and 
there were normal pulses, normal tendon reflexes, and normal 
sensation.  Dr. R opined that the clinical data does not 
support a diagnosis of diabetes, and that diabetes is not 
currently evident in the veteran's clinical studies, to 
include a May 2007 glucose tolerance test.

The Board notes that the evidentiary record contains 
conflicting medical opinions regarding whether the veteran 
has diabetes mellitus.  It is the responsibility of the Board 
to weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The Board is mindful that we cannot make our own independent 
medical determinations, and must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

Although Dr. N diagnosed the veteran with diabetes at the 
June 2002 examination, the Board finds his opinion to be of 
little probative value, because there is no indication that 
he reviewed the veteran's claims file to assess the history 
and determine whether there was a previous indication of 
diabetes.  It has been held on a number of occasions that a 
medical opinion premised upon the unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described).  The VA treatment records do not 
indicate that the veteran has been diagnosed with diabetes 
mellitus.  Therefore, the June 2002 opinion is of no 
probative value because Dr. N's diagnosis appears to have 
been based upon the veteran's unsubstantiated account of his 
medical history.

The Board finds that there is no competent evidence of a 
current diagnosis of diabetes mellitus.  The record does not 
show any treatment for diabetes mellitus.  Dr. M determined 
in March 2007, based upon his examination and testing, that 
the veteran did not have diabetes mellitus.  Dr. R reviewed 
the veteran's claims file in November 2007 and determined 
that glucose tests dating back to 2001 were normal and that 
the clinical data did not support a diagnosis of diabetes.  
Since the weight of the probative evidentiary record 
militates against the veteran's having diabetes mellitus, he 
cannot be found to have diabetes mellitus, type II, as a 
result of exposure to herbicide agents while serving in 
Vietnam.

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, diabetes 
mellitus requires specialized training for a determination as 
to its diagnosis, and is therefore not susceptible of lay 
opinion in that regard.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
diabetes mellitus, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicide agents, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


